Case 8:15-cv-02034-JVS-JCG Document 859-5 Filed 10/28/19 Page 1 of 2 Page ID
                                 #:65332




                        EXHIBIT 2




                       DECLARATION OF JENNIFER FERNANDES            EXHIBIT 2
   Case 8:15-cv-02034-JVS-JCG Document 859-5 Filed 10/28/19 Page 2 of 2 Page ID
                                    #:65333




at, Dec 24, 2011




                                                                             NIC_0045341




                          DECLARATION OF JENNIFER FERNANDES            EXHIBIT 2
